DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. US 11,227,001 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. See the table below for more detail.
App. No. 17/457,757
Patent No. US 11,227,001 B2
Claim 2: A computer system for determining account holder identities for collected event information, the computer system comprising: one or more hardware computer processors; and one or more storage devices configured to store software instructions configured for execution by the one or more hardware computer processors to cause the computer system to:

receive, from a plurality of data sources, a plurality of event information, the event information comprising heterogeneous data structures;

for each event information:

access a data store including associations between data sources and identifier parameters, the identifier parameters including at least an indication of one or more identifiers included in event information from the corresponding data source;

determine, based at least on the identifier parameters of the data source of the event information, identifiers included in the event information as indicated in the accessed data store; and

extract identifiers from the event information based at least on the corresponding identifier parameters, wherein a combination of the identifiers comprise a unique identity associated with a unique user;

access a plurality of hash functions, each associated with a combination of identifiers;

for each unique identity, calculate a plurality of hashes by evaluating the plurality of hash functions;

based on whether unique identities share a common hash calculated with a common hash function, selectively group unique identities into sets of unique identities associated with common hashes;

for each set of unique identities:

apply one or more match rules including criteria for comparing unique identities within the set; and

determine a matching set of unique identities as those meeting one or more of the match rules;

merge matching sets of unique identities each including at least one common unique identity to provide one or more merged sets comprising no unique identity in common with other merged sets;














for each merged set: 

determine an inverted personal identifier; and

associate the inverted personal identifier to each of the unique identities in the merged set to create an inverted personal identifier map;

for each unique identity, use the inverted personal identifier map to:

identify event information associated with at least one of the combinations of identifiers associated with the unique identity; and

associate the inverted personal identifier with the identified event information, wherein each inverted personal identifier is associated with multiple unique identities in the merged set associated with the unique user and wherein the identified event information is associated with multiple events that are associated with the unique user.

Claim 1: A computer system for determining account holder identities for collected event information, the computer system comprising: one or more hardware computer processors; and one or more storage devices configured to store software instructions configured for execution by the one or more hardware computer processors to cause the computer system to: 

receive, from a plurality of data sources, a plurality of credit event information associated with a corresponding plurality of credit events; 

for each credit event information: 

access a data store including associations between data sources and identifier parameters, the identifier parameters including at least an indication of one or more identifiers included in credit event information from the corresponding data source; 

determine, based at least on the identifier parameters of the data source of the credit event information, identifiers included in the credit event information as indicated in the accessed data store; and 

extract identifiers from the credit event information based at least on the corresponding identifier parameters, wherein a combination of the identifiers comprise a unique identity associated with a unique user; 

access a plurality of hash functions, each associated with a combination of identifiers; 

for each unique identity, calculate a plurality of hashes by evaluating the plurality of hash functions; 

based on whether unique identities share a common hash calculated with a common hash function, selectively group unique identities into sets of unique identities associated with common hashes; 

for each set of unique identities: 

apply one or more match rules including criteria for comparing unique identities within the set; and 

determine a matching set of unique identities as those meeting one or more of the match rules; 

merge matching sets of unique identities each including at least one common unique identity to provide one or more merged sets having no unique identity in common with other merged sets by reducing each matching set into relationships of degree 2 having records in first and second positions, 

grouping the relationships by the record in the first position,

rotating the relationships to generate additional pairs, 

grouping the additional pairs by the record in the first position, and 

repeating until the matching sets are sets are merged, wherein each merged set is associated with one user; 

for each merged set: 

determine an inverted personal identifier; and 

associate the inverted personal identifier to each of the unique identities in the merged set to create an inverted personal identifier map;

for each unique identity, use the inverted personal identifier map to: 

identify credit event information associated with at least one of the combinations of identifiers associated with the unique identity; and

associate the inverted personal identifier with the identified credit event information, wherein each inverted personal identifier is associated with multiple unique identities in the merged set associated with the unique user and wherein the identified credit event information is associated with multiple credit events that are associated with the unique user.
Claim 3: The computer system of claim 2, wherein the hash functions include at least:

a first hash function that evaluates a first combination of at least portions of a first identifier and at least portions of a second identifier extracted from event information; and 

a second hash function that evaluates a second combination of at least portions of the first identifier and at least portions of a third identifier extracted from event information.

Claim 2: The computer system of claim 1, wherein the hash functions include at least:

a first hash function that evaluates a first combination of at least portions of a first identifier and at least portions of a second identifier extracted from credit event information; and 

a second hash functions that evaluates a second combination of at least portions of the first identifier and at least portions of a third identifier extracted from credit event information.

Claim 4: The computer system of claim 3, wherein the first hash function is selected based on identifier types of one or more of the first identifier or the second identifier.

Claim 3: The computer system of claim 2, wherein the first hash function is selected based on identifier types of one or more of the first identifier or the second identifier.

Claim 5: The computer system of claim 3, wherein the first identifier is a social security number of the unique user and the second identifier is a last name of the unique user, and the first combination is a concatenation less than all of the digits of the social security number and less than all characters of the last name of the unique user.

Claim 4: The computer system of claim 2, wherein the first identifier is a social security number of the unique user and the second identifier is a last name of the unique user, and the first combination is a concatenation less than all of the digits of the social security number and less than all characters of the last name of the unique user.

Claim 6: The computer system of claim 3, wherein a first set of events includes a plurality of events associated with the first hash and a second set of events includes the plurality of events associated with the second hash.

Claim 5: The computer system of claim 2, wherein a first set of credit events includes a plurality of credit events associated with the first hash and a second set of credit events includes the plurality of credit events associated with the second hash.

Claim 7: The computer system of claim 2, wherein the identifiers are selected from:

first name, last name, middle initial, middle name, date of birth, social security number, taxpayer ID, or national ID.

Claim 6: The computer system of claim 1, wherein the identifiers are selected from: 

first name, last name, middle initial, middle name, date of birth, social security number, taxpayer ID, or national ID.

Claim 8: The computer system of claim 2, wherein the computer system generates an inverted map associating an inverted personal identifier to each of the remaining unique identities in the merged sets and stores the map in a data store.

Claim 7: The computer system of claim 1, wherein the computer system generates an inverted map associating an inverted personal identifier to each of the remaining unique identities in the merged sets and stores the map in a data store.

Claim 9: The computer system of claim 2, further comprising, based on the inverted personal identifier assigned to the remaining unique identities, assign the inverted personal identifier to each of the plurality of event information including the remaining unique identities.

Claim 8: The computer system of claim 1, further comprising, based on the inverted personal identifier assigned to the remaining unique identities, assign the inverted personal identifier to each of the plurality of credit event information including the remaining unique identities.

Claim 10: The computer system of claim 2, wherein the hash functions comprise locality sensitive hashing.

Claim 9: The computer system of claim 1, wherein the hash functions comprise locality sensitive hashing.

Claim 11: The computer system of claim 2, wherein the one or more match rules include one or more identity resolution rules that compare unique identities in the one or more sets with account holder information in an external database or CRM system to identify matches to the one or more match rules.

Claim 10: The computer system of claim 1, wherein the one or more match rules include one or more identity resolution rules that compare unique identities in the one or more sets with account holder information in an external database or CRM system to identify matches to the one or more match rules.

Claim 12: The computer system of claim 11, wherein the identity resolution rules include criteria indicating match criteria between the account holder information and the identifiers.

Claim 11: The computer system of claim 10, wherein the identity resolution rules include criteria indicating match criteria between the account holder information and the identifiers.

Claim 13: The computer system of claim 2, wherein the merging of matching sets comprises, for each of one or more sets, repeating the process of:

pairing each unique identity in a set with another unique identity in the set to create pairs of unique identity;

determining a common unique identity in pairs; and

in response to determining the common unique identity, grouping noncommon unique identities from the pairs with the common unique identity until lists of unique identities contained within resulting groups are mutually exclusive between resulting groups.

Claim 12: The computer system of claim 1, wherein the merging of matching sets comprises, for each of one or more sets, repeating the process of: 

pairing each unique identity in a set with another unique identity in the set to create pairs of unique identity; 

determining a common unique identity in pairs; and

in response to determining the common unique identity, grouping noncommon unique identities from the pairs with the common unique identity until lists of unique identities contained within resulting groups are mutually exclusive between resulting groups.

Claim 14: The computer system of claim 13, wherein the determining a common unique identity in pairs further comprises sorting the unique identities in pairs.

Claim 13: The computer system of claim 12, wherein the determining a common unique identity in pairs further comprises sorting the unique identities in pairs.

Claim 15: The computer system of claim 2, wherein the plurality of event information comprises information about at least one credit event.
Claim 1: …
a plurality of credit event information associated with a corresponding plurality of credit events…

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Koran, US 20150287091 A1 (hereinafter “Koran”) in view of Yamasaki, US 20120109990 A1 (hereinafter “Yamasaki”).

Claim 2: Koran teaches a computer system for determining account holder identities for collected event information, the computer system comprising: one or more hardware computer processors; and one or more storage devices configured to store software instructions configured for execution by the one or more hardware computer processors to cause the computer system to:
receive, from a plurality of data sources, a plurality of event information, the event information comprising heterogeneous data structures (Koran, [0034] note user IDs and associated user attributes and event data are periodically collected… user IDs, which are mapped to associated user attributes and event data, may be obtained from any suitable source that has access to such user data, [Fig. 3] note events data 306 including impression, interaction and engagement, [0039] note events data 306, [0041] note interaction data may also… amount and type of purchases made);
for each event information: access a data store including associations between data sources and identifier parameters, the identifier parameters including at least an indication of one or more identifiers included in event information from the corresponding data source (Koran, [Fig. 3], [0035] note FIG. 3 illustrates a simple data structure 300 that is representative of users and their associated user data… the table 300 includes a column for a user ID 302, [0036] note The table 300 may also include any number of a profile attributes columns 304, [0039] note User identifiers may also be associated with events data 306);
determine, based at least on the identifier parameters of the data source of the event information, identifiers included in the event information as indicated in the accessed data store; and extract identifiers from the event information based at least on the corresponding identifier parameters, wherein a combination of the identifiers comprise a unique identity associated with a unique user (Koran, [0048] note user identifiers that have a count of associated events that is less than a predetermined threshold may also be filtered out in block 404. In other words, there may be a minimum attribute count for the event type attribute that differs from a total attribute count. For instance, users who have minimal on-line activity may not be usefully clustered with other more active users whose group behavior is more predictable for applying targeting or forecasting algorithms, or such group of low activity users may not be a valuable group for a marketer's purposes);
access a hash function associated with a combination of identifiers (Koran, [0079] note one technique for mapping attributes to multi-byte integer values is the locality-sensitive hashing (LSH) technique);
for each unique identity, calculate a hash by evaluating the hash function (Koran, [0079] note each data set can then be transformed into a unique multi-byte integer values, [0005] note each user data set of each user identifier specifies one or more user attributes and on-line user events that have occurred for such user identifier);
based on whether unique identities share a common hash calculated with a common hash function, selectively group unique identities into sets of unique identities associated with common hashes (Koran, [0076] note an initial clustering process may be performed to assign user identifiers with the same attributes to the same unique initial group ID, [0079], [0080] note Users having a same hash value may be grouped into a same initial group ID);
for each set of unique identities: apply one or more match rules including criteria for comparing unique identities within the set; and determine a matching set of unique identities as those meeting one or more of the match rules; merge matching sets of unique identities each including at least one common unique identity to provide one or more merged sets comprising no unique identity in common with other merged sets (Koran, [0081] note a second clustering process may then be performed to merge the initial group IDs into subsets of final group IDs… In general, an unsupervised machine learning algorithm can be used to find and merge clusters having similar attribute data across the initial groups, [0082] note agglomeration clustering, calculating a hamming distance and cosine similarity, [0083] note the two initial groups that have the most similarity may be merged together into a new final group);
for each merged set: determine an inverted personal identifier; and associate the inverted personal identifier to each of the unique identities in the merged set to create an inverted personal identifier map (Koran, [0081] note second clustering process may then be performed to merge the initial group IDs into subsets of final group IDs, [0097] note user groups may then be stored on a network-accessible file system that can be accessed from the network nodes, such as the counter nodes within the clustering system. For instance, the user groups may be stored on a Hadoop File System (HDFS)).
for each unique identity, use the inverted personal identifier map to: identify event information associated with at least one of the combinations of identifiers associated with the unique identity; and associate the inverted personal identifier with the identified event information, wherein each inverted personal identifier is associated with multiple unique identities in the merged set associated with the unique user and wherein the identified event information is associated with multiple events that are associated with the unique user (Koran, [0081] note final group IDs, [0028] note clustering user IDs and their associated data into sets that have each been determined to likely be the same user or share enough attributes to be treated as the same user for marketing purposes).
Koran does not explicitly teach access a plurality of hash functions, each associated with a combination of identifiers; and calculate a plurality of hashes by evaluating the plurality of hash functions. 
However, Yamasaki teaches this (Yamasaki, [0009] note attribute information, [0040] note combination generation means 14… generates combinations picking out 1 to M items from the M attribute information items (where M is 1 or more and N or less, and an integer) contained in the evaluation target information. If M=3, for example, the combination generating means 14 generates… a total of 10 combinations, [0042] note hash generating means 13 converts the registered information or evaluation target information (combinations) to which the attribute information is linked by the attribute information linking means 12 into hash values. A typical hash function such as MD5 or SHA can be used for hash conversion in the hash generating means 13; i.e. the examiner interprets that each respective generated hash reads on a hash function).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the attribute hashes of Koran with the combination attribute hashes of Yamasaki according to known methods (i.e. generating hashes based on combinations of attributes). Motivation for doing so is that improves similar searches when searching for information that does not match perfectly but contains much information that matches (Yamasaki, [0126]).

Claim 3: Koran and Yamasaki teach the computer system of claim 2, wherein the hash functions include at least:
a first hash function that evaluates a first combination of at least portions of a first identifier and at least portions of a second identifier extracted from event information; and a second hash function that evaluates a second combination of at least portions of the first identifier and at least portions of a third identifier extracted from event information (Yamasaki, [0040] note combination generation means 14… generates combinations picking out 1 to M items from the M attribute information items (where M is 1 or more and N or less, and an integer) contained in the evaluation target information. If M=3, for example, the combination generating means 14 generates… a total of 10 combinations, [0042] note hash generating means 13 converts the registered information or evaluation target information (combinations)).

Claim 4: Koran and Yamasaki teach the computer system of claim 3, wherein the first hash function is selected based on identifier types of one or more of the first identifier or the second identifier (Yamasaki, [0040] note combination generation means 14… generates combinations picking out 1 to M items from the M attribute information items (where M is 1 or more and N or less, and an integer) contained in the evaluation target information. If M=3, for example, the combination generating means 14 generates… a total of 10 combinations).

Claim 6: Koran and Yamasaki teach the computer system of claim 3, wherein a first set of events includes a plurality of events associated with the first hash and a second set of events includes the plurality of events associated with the second hash (Koran, [Fig. 3], [0039] note User identifiers may also be associated with events data 306, including impression data 306a (e.g., impression identifier and time stamp data that is associated with a particular impression that was served to the user) and user interaction indicator 306b that specifies various interactions that the user had with respect to the particular impression and a time at which such interaction occurred).

Claim 8: Koran and Yamasaki teach the computer system of claim 2, wherein the computer system generates an inverted map associating an inverted personal identifier to each of the remaining unique identities in the merged sets and stores the map in a data store (Koran, [0081] note second clustering process may then be performed to merge the initial group IDs into subsets of final group IDs, [0097] note user groups may then be stored on a network-accessible file system that can be accessed from the network nodes, such as the counter nodes within the clustering system. For instance, the user groups may be stored on a Hadoop File System (HDFS)).

Claim 9: Koran and Yamasaki teach the computer system of claim 2, further comprising, based on the inverted personal identifier assigned to the remaining unique identities, assign the inverted personal identifier to each of the plurality of event information including the remaining unique identities (Koran, [0028] note clustering user IDs and their associated data into sets that have each been determined to likely be the same user or share enough attributes to be treated as the same user for marketing purposes).

Claim 10: Koran and Yamasaki teach the computer system of claim 2, wherein the hash functions comprise locality sensitive hashing (Koran, [0079] note the locality-sensitive hashing (LSH) technique).

Claim 11: Koran and Yamasaki teach the computer system of claim 2, wherein the one or more match rules include one or more identity resolution rules that compare unique identities in the one or more sets with account holder information in an external database or CRM system to identify matches to the one or more match rules (Koran, [0006] note stopping the clustering based on an evaluation metric of the clustering with respect to a golden set of the user identifiers that are known to belong to similar users. In one aspect, the golden set of user identities is known to belong to similar users based on having the same login information).

Claim 12: Koran and Yamasaki teach the computer system of claim 11, wherein the identity resolution rules include criteria indicating match criteria between the account holder information and the identifiers (Koran, [0006] note stopping the clustering based on an evaluation metric of the clustering with respect to a golden set of the user identifiers that are known to belong to similar users. In one aspect, the golden set of user identities is known to belong to similar users based on having the same login information).

Claim 13: Koran and Yamasaki teach the computer system of claim 2, wherein the merging of matching sets comprises, for each of one or more sets, repeating the process of:
pairing each unique identity in a set with another unique identity in the set to create pairs of unique identity; determining a common unique identity in pairs; and in response to determining the common unique identity, grouping noncommon unique identities from the pairs with the common unique identity until lists of unique identities contained within resulting groups are mutually exclusive between resulting groups (Koran, [Fig. 9], [0082] note hash values for each initial group can be used to determine a distance between the corresponding data points of pairs of initial groups, [0083] note the closest two initial groups can be merged into a new or existing final group, [0084] note after a new cluster is formed by merging two clusters, it may be determined whether to stop the clustering process… If the clustering is not to be stopped, two other next closest clusters may be merged into a new or existing cluster and the proximity matrix updated).

Claim 14: Koran and Yamasaki teach the computer system of claim 13, wherein the determining a common unique identity in pairs further comprises sorting the unique identities in pairs (Koran, [Fig. 9], [0082] note hash values for each initial group can be used to determine a distance between the corresponding data points of pairs of initial groups).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Koran, Yamasaki and Nagla in further view of Edison, US 20170249481 A1 (hereinafter “Edison”).

Claim 5: Koran and Yamasaki do not explicitly teach the computer system of claim 3, wherein the first identifier is a social security number of the unique user and the second identifier is a last name of the unique user, and the first combination is a concatenation less than all of the digits of the social security number and less than all characters of the last name of the unique user.
However, Edison teaches this (Edison, [0036] note personal information includes social security number (SSN), first name, last name, and address, [0038] note the concatenation of the salt and sanitized clear text of the personal information becomes the message digest (illustrated as 216) that is input to and hashed using a hashing algorithm, [Fig. 5], [0051] note FIG. 5 illustrates how unique IDs and their associated concatenated hashed values may be represented within the identity vault).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the attribute hash combinations of Koran and Yamasaki with the hashing of concatenated personal information of Edison according to known methods (i.e. hashing concatenated personal information). Motivation for doing so is that this provides advantages in fields of technology in which sensitive information needs to be transformed, secured, and provided to individuals on a limited and controlled access (Edison, [0055]).

Claim 7: Koran and Yamasaki do not explicitly teach the computer system of claim 2, wherein the identifiers are selected from: first name, last name, middle initial, middle name, date of birth, social security number, taxpayer ID, or national ID.
However, Edison teaches this (Edison, [0036] note personal information includes social security number (SSN), first name, last name, and address, [0038] note the concatenation of the salt and sanitized clear text of the personal information becomes the message digest (illustrated as 216) that is input to and hashed using a hashing algorithm, [Fig. 5], [0051] note FIG. 5 illustrates how unique IDs and their associated concatenated hashed values may be represented within the identity vault).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the attribute hash combinations of Koran, Yamasaki and Nagla with the hashing of concatenated personal information of Edison according to known methods (i.e. hashing concatenated personal information). Motivation for doing so is that this provides advantages in fields of technology in which sensitive information needs to be transformed, secured, and provided to individuals on a limited and controlled access (Edison, [0055]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Koran and Yamasaki in further view of NAGLA et al., US 20180075527 A1 (hereinafter “Nagla”). 

Claim 15: Koran and Yamasaki do not explicitly teach the computer system of claim 2, wherein the plurality of event information comprises information about at least one credit event.
However, Nagla teaches this (Nagla, [0075] note Data records from different data sources can be linked to different identifiers of the set of identifiers. Accordingly, the set of identifiers can be used an index to generate a credit score and credit history record for the individual, [0090] note identity unit 326 can receive notification of a credit event for the individual, [0092] note identity unit 326 can be configured to provide a digital identity application. The identity unit 326 can assign a universal identifier to the individual. The universal identifier can be used to index the set of identifiers, [0093] note identity unit 326 can be configured to provide credit history application to calculate a change in the credit score based on the credit event, [0088] note identification data linked to a set of identifiers for an individual, transaction data, a timestamp indicating when the block was created, and a hash reference for the distributed ledger, [0131] note Credit data is represented by blocks in the storage 111 which can be distributed across entities 102, 104, 106, 108, 110, and 112. The blocks may be connected to one another through various linkages, for example, each linkage may be formed based on a hash computed from part or all of a previous block or a portion thereof). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the event data including an amount and type of purchase made by a user of Koran and Yamasaki with the credit events of Nagla according to known methods (i.e. recording purchases made as credit events). Motivation for doing so is that this provides a dynamic and evolving digital identity for each borrower or debtor to increase the amount of credit data that can be collected and used as part of the scoring process (Nagla, [0128]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165